                     Case 1:20-cv-00496-VEC Document 11
                                                     10 Filed 04/15/20 Page 1 of 2



                            MEMO ENDORSED
           Sheehan & Associates, P.C.                           505 Northern Blvd Ste 311, Great Neck NY 11021-5101
           spencer@spencersheehan.com                                        tel. 516.303.0552     fax 516.234.7800

                                                                          April 15, 2020         USDC SDNY
           District Judge Valerie E. Caproni                                                     DOCUMENT
           United States District Court                                                          ELECTRONICALLY FILED
           Southern District of New York                                                         DOC #:
           40 Foley Square                                                                       DATE FILED: 4/15/2020
           New York, NY 10007
                                                                       Re: 1:20-cv-00496-VEC
                                                                           Sanders v. Trader Joe's Company
           Dear District Judge Caproni:

                   This office represents the plaintiff. In accordance with your Honor's Individual Practices
           in Civil Cases, plaintiff, jointly and with consent of defendant, requests an adjournment of the
           conference and preconference submissions scheduled for Friday, April 24, 2020 and Thursday,
           April 16, 2020.

                  The reason for the proposed adjournment is because defendant very recently designated
           outside counsel, who waived service of process today. Plaintiff filed the waiver, setting
           defendant’s time to answer or respond as June 15, 2020.

                   The parties have not had the chance to substantively discuss this action, but intend to do
           so, which will include a motion to dismiss or answer by defendant, an amended complaint by
           plaintiff, limited informal exchange of relevant information, and a resolution of the issues based
           on good faith discussions.

                   There has been one previous request for an adjournment of the conference, which was
           granted. This request is submitted less than 48 hours prior to the date the preconference
           submissions are required. In light of the COVID-19 crisis and waiver of service being filed today,
           the parties propose an alternate date of June 15, 2020 for the conference with the preconference
           submissions to be filed by June 8, 2020. Thank you.

Application GRANTED. The Court's IPTC Notice warned                       Respectfully submitted,
that "requests for adjournment of the IPTC will not
                                                                          /s/Spencer Sheehan
necessarily be granted on the ground that one or more                     Spencer Sheehan
Defendants have not been served or answered prior to the
scheduled IPTC." The Court is not amused with the delays in
this case. Nonetheless, the Court will adjourn the IPTC. The
parties must exchange informal discovery and meet and
confer in a good faith attempt to settle part or all of this case
                                                                               SO ORDERED.
before the date their joint letter and proposed Case
Management Plan are due, and include an update on those
efforts in their joint letter. The Court is happy to refer the
parties for a settlement conference with Magistrate Judge                                                      4/15/20
Gorenstein upon a joint request at any time.
                                                                               HON. VALERIE CAPRONI
                                                                               UNITED STATES DISTRICT JUDGE
The IPTC is adjourned to June 12, 2020, at 10:00 a.m. and
the parties' joint letter and proposed CMP are due no later
than June 4, 2020.
          Case 1:20-cv-00496-VEC Document 11
                                          10 Filed 04/15/20 Page 2 of 2



                                       Certificate of Service

I certify that on April 15, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
